DETAILED ACTION

This action is in response to the Application filed on 01/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Drawings
Figures 1A, 1B and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the diode is a body diode".  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the examiner is going to assume that claim 3 depends on claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0079879; (hereinafter Ronner in view of US Pub. No. 2015/0124412; (hereinafter Keegan).

Regarding claim 1, Ronner [e.g. Fig. 1] discloses a power conversion system connecting to a load, comprising: a plurality of power modules [e.g. Fig. 36], each including: a power input end [e.g. 12]; a power output end [e.g. 24]; at least one power conversion unit [e.g. 36], each of the power conversion unit including an AC/DC conversion unit [e.g. 40] and at least one DC-Bus capacitor [e.g. 50] and being electrically connected to the power input end and the power output end [e.g. as shown], wherein the AC/DC conversion unit is electrically connected between the power input end and the DC-Bus capacitor [e.g. as shown]; and wherein, the power input ends of the plurality of power modules are connected in series [e.g. as shown] and then electrically connected to an AC power source [e.g. 16], and the power output ends of the plurality of power modules are connected in parallel [e.g. as shown].
Ronner fails to disclose a charging input end; a pre-charging unit electrically connected to the charging input end for receiving direct current and electrically connected to the DC-Bus capacitor, the pre-charging unit starting to charge the DC-Bus capacitor of one of the plurality of power modules when the one of the plurality of power modules breaks down or the load of the power conversion system is light so that no current flows through the AC/DC conversion unit,
Keegan [e.g. Fig. 2] teaches a charging input end [e.g. 62,64]; a pre-charging unit [e.g. 40] electrically connected to the charging input end for receiving direct current and electrically connected to the DC-Bus capacitor [e.g. 38], the pre-charging unit starting to charge the DC-Bus capacitor of one of the plurality of power modules when the one of the plurality of power modules breaks down or the load of the power conversion system is light so that no current flows through the AC/DC conversion unit [e.g. paragraph 025 recites “embodiments of the present disclosure include a module that may enclose pre-charge circuitry that may control current provided to the DC capacitors of a motor drive system during start-up, during line voltage sags during drive operation, and when isolating a drive from a common DC bus under certain fault conditions”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by a charging input end; a pre-charging unit electrically connected to the charging input end for receiving direct current and electrically connected to the DC-Bus capacitor, the pre-charging unit starting to charge the DC-Bus capacitor of one of the plurality of power modules when the one of the plurality of power modules breaks down or the load of the power conversion system is light so that no current flows through the AC/DC conversion unit, as taught by Keegan in order of being able to protect the capacitors from possible damage that may be caused by the high levels of in-rush current during start-up, paragraph 024.

Regarding claim 11, Ronner fails to disclose wherein the pre-charging unit starts to charge the DC-Bus capacitor continuously or intermittently.
Keegan [e.g. Fig. 2] teaches wherein the pre-charging unit starts to charge the DC-Bus capacitor continuously or intermittently [e.g. paragraph 025 recites “embodiments of the present disclosure include a module that may enclose pre-charge circuitry that may control current provided to the DC capacitors of a motor drive system during start-up, during line voltage sags during drive operation, and when isolating a drive from a common DC bus under certain fault conditions”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by wherein the pre-charging unit starts to charge the DC-Bus capacitor continuously or intermittently as taught by Chen in order of being able to protect the capacitors from possible damage that may be caused by the high levels of in-rush current during start-up, paragraph 024.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronner in view of Keegan and further in view of US Patent No. 5,892,674; (hereinafter Shimada).

Regarding claim 2, Ronner fails to disclose wherein the AC/DC conversion unit comprises a bridge rectifier circuit which includes two bridge arms connected in parallel, each bridge arm including two transistors connected in series, wherein each of the transistors has a diode, and wherein driving signals for the transistors of the one of the plurality of power modules are cut off when the one of the plurality of power modules breaks down or the load of the power conversion system is light.
Shimada [e.g. Fig. 9] teaches wherein the AC/DC conversion unit comprises a bridge rectifier circuit which includes two bridge arms connected in parallel, each bridge arm including two transistors connected in series [e.g. 5, 6 and 9, 10], wherein each of the transistors has a diode [e.g. 11, 12 and 15, 16 respectively], and wherein driving signals for the transistors of the one of the plurality of power modules are cut off when the one of the plurality of power modules breaks down or the load of the power conversion system is light [e.g. col. 13, lines 63 - 65 recites “when power failure of input from the three-phase AC power supply 1 occurs, the transistors 5, 6, 9 and 10 of the previously-described forward converter are turned off”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by wherein the AC/DC conversion unit comprises a bridge rectifier circuit which includes two bridge arms connected in parallel, each bridge arm including two transistors connected in series, wherein each of the transistors has a diode, and wherein driving signals for the transistors of the one of the plurality of power modules are cut off when the one of the plurality of power modules breaks down or the load of the power conversion system is light as taught by Shimada in order of being able to provide fault protection.

Regarding claim 3, as far as best understood, Ronner fails to disclose the diode is a body diode of the transistor or an independent diode.
Shimada [e.g. Fig. 9] teaches the diode is a body diode of the transistor or an independent diode [e.g. 11, 12, 15 and 16].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by the diode is a body diode of the transistor or an independent diode as taught by Shimada in order of being able to provide fault protection.

Claim(s) 4 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronner in view of Keegan and further in view of US Pub. No. 2018/0159343; (hereinafter Chen).

Regarding claim 4, Ronner fails to disclose wherein the pre-charging unit includes a pre-charging isolation unit which includes a plurality of secondary circuits. 
 	Chen [e.g. Fig. 2] teaches wherein the pre-charging unit includes a pre-charging isolation unit [e.g. 40] which includes a plurality of secondary circuits [e.g. higher secondary winding, ground, lower diodes in 42, inductor 43 and lower secondary winding, ground higher diodes in 42 and 44].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by wherein the pre-charging unit includes a pre-charging isolation unit which includes a plurality of secondary circuits as taught by Chen in order of being able to provide uninterruptible power to a load.

Regarding claim 5, Ronner discloses wherein each of the power conversion unit includes a plurality of the DC-Bus capacitors connected in series. 
Ronner fails to disclose the secondary circuits of the pre-charging isolation unit are electrically connected to the DC-Bus capacitors connected in series, respectively.  
Chen [e.g. Fig. 2] teaches the secondary circuits of the pre-charging isolation unit are electrically connected to the DC-Bus capacitors connected in series, respectively [e.g. see upper connection to inductors 43 and 44 respectively].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by wherein each of the power conversion unit includes a plurality of the DC-Bus capacitors connected in series as taught by Chen in order of being able to provide uninterruptible power to a load.

Regarding claim 6, Ronner discloses each of the power modules includes a plurality of the power conversion units cascaded [e.g. as shown at stage 40].
Ronner fails to disclose 26the secondary circuits of the pre-charging isolation unit are electrically connected to the DC-Bus capacitors in the cascaded power conversion units, respectively.  
Chen [e.g. Fig. 2] teaches the secondary circuits of the pre-charging isolation unit are electrically connected to the DC-Bus capacitors in the cascaded power conversion units, respectively [e.g. see upper connection to inductors 43 and 44 respectively as Chen applied to each one of the modules of Ronner].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by the secondary circuits of the pre-charging isolation unit are electrically connected to the DC-Bus capacitors in the cascaded power conversion units, respectively as taught by Chen in order of being able to provide uninterruptible power to a load.

Regarding claim 7, Ronner fails to disclose further comprising: a plurality of auxiliary power modules electrically connected to the charging input ends of the power modules, respectively, wherein the auxiliary power modules are DC/DC modules and are electrically connected to a storage battery, or the auxiliary power modules are AC/DC modules and are electrically connected to the AC power source.
Chen [e.g. Fig. 2] teaches further comprising: a plurality of auxiliary power modules [e.g. 40 applied to each module of Ronner] electrically connected to the charging input ends of the power modules [e.g. 61,62], respectively, wherein the auxiliary power modules are DC/DC modules [e.g. 40 is a DC/DC converter] and are electrically connected to a storage battery [e.g. 60], or the auxiliary power modules are AC/DC modules and are electrically connected to the AC power source.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by further comprising: a plurality of auxiliary power modules electrically connected to the charging input ends of the power modules, respectively, wherein the auxiliary power modules are DC/DC modules and are electrically connected to a storage battery, or the auxiliary power modules are AC/DC modules and are electrically connected to the AC power source as taught by Chen in order of being able to provide uninterruptible power to a load.

Regarding claim 8, Ronner fails to disclose further comprising: an auxiliary power module including an auxiliary power isolation unit, the auxiliary power isolation unit including a plurality of secondary circuits, wherein the secondary circuits of the auxiliary power isolation unit are electrically connected to the charging input ends of the plurality of power modules, respectively.  
Chen [e.g. Fig. 2] teaches further comprising: an auxiliary power module [e.g. 40] including an auxiliary power isolation unit, the auxiliary power isolation unit including a plurality of secondary circuits [e.g. upper winding of secondary side of 41 and tap connected to ground, lower diodes of 42, 43 and lower winding of secondary side of 41 and tap connected to ground, higher diodes of 42, 44], wherein the secondary circuits of the auxiliary power isolation unit are electrically connected to the charging input ends of the plurality of power modules, respectively [e.g. as shown].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by further comprising: an auxiliary power module including an auxiliary power isolation unit, the auxiliary power isolation unit including a plurality of secondary circuits, wherein the secondary circuits of the auxiliary power isolation unit are electrically connected to the charging input ends of the plurality of power modules, respectively as taught by Chen in order of being able to provide uninterruptible power to a load.

Regarding claim 9, Ronner fails to disclose wherein the auxiliary power module is an AC/DC module, and the input end of the auxiliary power module is electrically connected to the AC power source or a commercial power; or the auxiliary power module is a DC/DC module, and the input end of the auxiliary power module is electrically connected to a storage battery.  
Chen [e.g. Fig. 2] teaches wherein the auxiliary power module is an AC/DC module, and the input end of the auxiliary power module is electrically connected to the AC power source or a commercial power; or the auxiliary power module is a DC/DC module [e.g. 40 is a DC/DC converter], and the input end of the auxiliary power module is electrically connected to a storage battery [e.g. 60].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by wherein the auxiliary power module is an AC/DC module, and the input end of the auxiliary power module is electrically connected to the AC power source or a commercial power; or the auxiliary power module is a DC/DC module, and the input end of the auxiliary power module is electrically connected to a storage battery as taught by Chen in order of being able to provide uninterruptible power to a load.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronner in view of Keegan, US Pub. No. 2016/0126858; (hereinafter Wu) and further in view of US Pub. No. 2016/0276938; (hereinafter Mima).

Regarding claim 10, Ronner fails to disclose wherein the pre-charging unit is configured to pre-charge the DC-Bus capacitor before the power conversion is performed through switching operations of the power modules and stop the pre-charging after a voltage of the DC-Bus capacitor reaches a threshold.
Wu [e.g. Figs. 2 - 3] teaches wherein the pre-charging unit [e.g. 225,226] is configured to pre-charge the DC-Bus capacitor [e.g. 228] before the power conversion is performed through switching operations of the power modules [e.g. paragraphs 052 – 054 recites “During stage 1, for example, at a time t0 along the timeline 302, DC link current Idc 304 and pre-charge power 306 are both zero. The pre-charge power 306 is indicative of an amount of power delivered from the pre-charge CVT 225. An optimal minimal pre-charge power 306 is sought such that required voltage and size of the CVT 225 can be minimized. At time t1, the contactor 226 is closed and the pre-charge scheme of the pre-charge circuit 200 begins.  More specifically, when the contactor 226 is closed, the CVT 225 begins to charge the DC-side capacitor 228.  The DC side capacitor 228 continues to charge to the required DC link voltage until a time t2. At t2 during stage 2, after the DC side capacitor 228 reaches the required link voltage and the DC side capacitor 228 is fully charged, the modulation index M(t) 308 of the AC/DC rectifier 210 is preprogrammed to soft start via the modulation index module 224”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by wherein the pre-charging unit is configured to pre-charge the DC-Bus capacitor before the power conversion is performed through switching operations of the power modules as taught by Wu in order of being able to facilitate a smooth voltage rise and zero in-rush current.
Mima [e.g. Figs. 1 - 2] teaches stop the pre-charging after a voltage of the DC-bus capacitor [e.g. 11] reaches a threshold [e.g. Fig. 2 at steps S32-S36 paragraph 037 recites “the pre-charging of the smoothing capacitor 11 is performed with the control circuit board power supply 20 and a charging circuit provided on the control circuit board 1. The charging circuit also limits the inrush current flowing to the smoothing capacitor 11”; paragraph 044 recites “Upon detecting that the attaching to the converter system 12 has been completed, the capacitor charging control circuit 4 opens the switch 3 (turns OFF the switch 3), and thus opens the charging circuit for the smoothing capacitor 11 (S36).” claim 8 recites “wherein the switch is turned OFF when the charging of the capacitor is determined to have completed, with voltage at both ends of the capacitor reaching predetermined stop voltage, which is set as voltage to stop the charging”]
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ronner by stop the pre-charging after a voltage of the DC-bus capacitor reaches a threshold as taught by Mima in order of being able to limit inrush current. 

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 12 – 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the pre-charging unit charges the DC-Bus capacitor to a voltage higher than a voltage at the power input end so that the diode is off”.
	The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the AC/DC conversion unit further comprises a DC/DC converter, an output of the bridge rectifier circuit being connected to a supplemental DC-Bus capacitor and an input of the DC/DC converter, and an output of the DC/DC converter being connected to the DC-Bus capacitor, and wherein the pre-charging unit starts to charge the DC-Bus capacitor so that a voltage on the supplemental DC-Bus capacitor is higher than a voltage at the power input end, thereby the diode being off”.
	The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the AC/DC conversion unit comprises a three-level conversion circuit, wherein each of the three-level conversion circuits includes two bridge arms connected in parallel, each bridge arm including four transistors connected in series, each of the transistors having a diode, and the two transistors in the middle of each bridge arm being connected in parallel to two clamp diodes which are connected in series, and wherein the pre-charging unit charges the DC-Bus capacitor to a voltage higher than a voltage at the power input end so that the diode is off”.
Claim(s) 15 is/are objected to as being dependent upon claim(s) 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838